DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1,2, 5-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al (WO99/31856) in view of Agundez (20100241719) in view of Abdel-Kader (20110212712) in further view of Krutik (20080207271). 

As per claim 1, Smith et al (WO99/31856) teaches a method on an electronic device (1100, Figs 2, 3) having access to remotely stored contact information (page 11, last 5 lines, wherein the address information can be stored on a server) for a number of contacts, the method comprising:
receiving through an audio input interface (microphone 3274)  a voice input for initiating a communication (page 6, lines 27 - 29 and page 9, line 26 - page 10, line 2); extracting from the voice input a type of communication and at least part of a contact name (page 11, line 27 - page 12, line 7); and
outputting, to an output interface (display module 3700), a selectable list of all contacts from the contact information which have the part of the contact name and which have a contact address associated with the type of communication (page 13, lines 5 - 26, Figs 10a-10f). 
Smith et al (WO99/31856) associates contact information with a type of communication, and generating a plurality of contacts from the remotely stored contact information (as, accessing contact/address information from a remote server – page 11, last 5 lines), but does not explicitly teach the access to be block to others, however, Agundez (20100241719) teaches the contact/address list being accessed via a server (para 0027) with the ability to block access to others (para 0052).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the accessing of address/contact list of Smith et al (WO99/31856) with access/block Agundez (20100241719) because it would advantageously allow for certain third party access but not everyone (Agundez (20100241719), para 0052).
The combination of Smith et al (WO99/31856) in view of Agundez (20100241719) teaches associating contact information with a type of communication (as noted above in Smith et al (WO99/31856)), but does not explicitly teach the concept searching only contacts that have information with the associated type of communication; however, Abdel-Kader (20110212712) teaches searching the contact list for contacts that match the communication identifier (Fig. 10, subblock 1010; para 0051), and then choosing that contact for further searching (in this example, the ‘further searching’ is to match a subscriber identifier.  Therefore, it would have been obvious to one of ordinary skill in the art of managing contact lists to modify the capabilities of Smith et al (WO99/31856) in view of Agundez (20100241719) with a preselection of matching communication types while searching a contact list, as taught by Abdel-Kader (20110212712), because it would advantageously allow for a proper desired communication (as the ability to place the email/call/etc. to the desired person -- para 0030,0031).  The combination of Smith et al (WO99/31856) in view of Agundez (20100241719) in view of Abdel-Kader (20110212712) teaches the matching of a communication identifier, however, Krutik (20080207271) teaches identifying multiple types of communications, and which multiple types match the contact list and extracting a second sublist ( para 0020), wherein the sublist is based on routing information corresponding to the communication type (para 0022-0025).  Krutik (20080207271) further teaches generating an abridged contact list based on the communication type (available and/or used – para 0024).  Therefore, it would have been obvious to one of ordinary skill in the art of contact lists to modify the combination of Smith et al (WO99/31856) in view of Agundez (20100241719) in view of Abdel-Kader (20110212712) with reducing the contact list based on Krutik (20080207271) because it would advantageously quicken the process of scrolling through the contact list, for the user, by listing only available/preferred lists (Krutik (20080207271) – para 0026,0034).       



As per claim 2, Smith et al (WO99/31856) teaches the method as claimed in claim 1, further comprising: receiving selection of one of the listed contacts; and initiating the communication to the contact address of the selected contact using an application corresponding to the type of communication (as initiating the call based on contact number – abstract). 

As per claim 5, Smith et al (WO99/31856) teaches accessing remote central server information including the contact lists, etc. (page 7, “service classes 4300 provide a generic set of application facilities shares by user applications….directory services….text/link note components, email components, ….utilities), and page 11, last 5 lines, wherein the contract information is remotely stored on a first server.

As per claims 6- 9, Smith et al (WO99/31856) teaches the method as claimed in claim 6, wherein the method further comprises: receiving selection of one of the listed contacts stored by the social media application of the remote server; and initiating the communication to the contact address using an application outside of the social media application corresponding to the type of communication (figure 4, subblock 4200; page 7 - paragraph "user applications 4200....and other applications). 

As per claim 10, Smith et al (WO99/31856) teaches the method as claimed in claim 6, wherein the remote contact information is limited to the contact information within a social network of a user for the list of contacts (as contact list – page 12 – as list of the “partys” name). 

As per claim 11, Smith et al (WO99/31856) teaches the method as claimed in claim 5, wherein the remote server includes a messaging server associated with an enterprise (as accessing remote databases and servers – page6, paragraph starting with “Sliding keypad..”). 

As per claim 12, Smith et al (WO99/31856) teaches the method as claimed in claim 1, wherein the contact address associated with the type of communication is a peer-to-peer messaging address (page 7, last paragraph – “RTOS utilities…”). 

As per claim 13, Smith et al (WO99/31856) teaches the method as claimed in claim 1, wherein the output interface includes a graphical user interface displayed on a touchscreen (as display – abstract). 

Claim 14 is a device claims that perform the method steps of claims 1-13 above and as such, claim 14 is rejected under similar rationale as presented against claims 1-13 above.  Claim 15 is a storage medium whose steps perform the steps of claims 1-13 above and therefore, claim 15 is rejected under similar rationale as presented against claims 1-13 above.  Lastly, as per the device/medium claims, Smith et al (WO99/31856) teaches memory/storage/processor – fig. 3.

Smith et al (WO99/31856) in view of Agundez (20100241719) in view of Abdel-Kader (20110212712) in view of Krutik (20080207271), teaches the address field is accessible by the user of the device (see Smith et al, in claim 1 above), depending upon the security setting and admin setting of the user (Agundez (20100241719), para 0052, as authorization function as well as an extended invite function, both dictated by the known user.

As per claim 17, The combination of Smith et al (WO99/31856) in view of Agundez (20100241719) in view of Abdel-Kader (20110212712) in view of Krutik (20080207271) teaches when the selectable list of the plurality of contacts comprises a single contact, automatically initiating the communication to the contact address of the selected contact using an application corresponding to the type of communication (see Smith et al (WO99/31856), page 9, last5 lines, wherein the user utters a command to start the communication session, wherein the system understands and reacts to the request – page 10, lines 6-11 – this section shows the system having the ability to initiate the communications session based on the contact list and associated information, as shown in fig. 11, with the application associated with the communication address; therefore, in the event of a single entry, the system performs the application execution automatically).

Allowable Subject Matter

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Nguyen (20080177626) teaches a first server configured to receive and store a plurality of user address books, a second server configured to store a plurality of business types, wherein each business type of the plurality of business types is associated with at least one of a telephone number, URL, and a name, and a third server coupled to the first server and the second server. The third server is configured to receive the plurality of user address books, extract the at least one of a telephone number, URL and name from each user address book of the plurality of user address books, associate the extracted at least one of a telephone number, URL and name with a business type of the plurality of business types, and create a plurality of user preferences. 

Yasushi ( 20020046285) teaches a server based address book, as well denial/acceptance, of access (para 0066, 0128); 
Bremler-Barr (20100250737) teaches server based address lists, and acceptance/denial of access (para 0007-0009).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael N Opsasnick/
Primary Examiner, Art Unit 2658
03/07/2021